Citation Nr: 0400538	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03-00 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for bilateral hearing loss 
disability.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily B. Redman, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The veteran maintains that he is entitled to service 
connection for hearing loss disability and tinnitus because 
they resulted from an in-service injury, namely the rupture 
of an eardrum.

The Board notes that entitlement to service connection for a 
ruptured ear drum was denied in an unappealed rating decision 
of January 1976.  The veteran is clearly attempting to reopen 
a claim for service connection for this disability; however, 
this matter has not been addressed by the RO.

The Board also notes that the record does not contain any 
service medical or hospital records for the period following 
the veteran's separation examination in August 1967.  The 
record does not reflect that the RO undertook any development 
effort to specifically obtain hospital reports from December 
1967 from Baumholder, Germany, where the veteran says he 
received treatment for his ruptured eardrum.

In addition, in the previously denied claim for service 
connection for a ruptured ear drum, the veteran alleged that 
he had received treatment for this disability from Dr. 
Campbell C. Freeman.  The record does not reflect that the RO 
has requested the veteran to provide any available records 
from this physician or to provide the RO with the information 
and authorization necessary for the RO to obtain such 
records.

Furthermore, the Board notes that the claims file does not 
contain any VA progress notes for the period from July 2001 
to the present.  Up-to-date VA medical records should be 
obtained.  

The Board is also of the opinion that in addition to the 
above-mentioned development, the RO should order an 
audiological examination to determine the nature and etiology 
of any currently present bilateral hearing loss disability 
and tinnitus.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103 in response to 
his claim to reopen a claim for service 
connection for a ruptured ear drum.  In 
particular, the RO should request the 
veteran to provide any available records 
pertaining to Dr. Freeman's treatment or 
evaluation of him for a ruptured ear 
drum, or to provide the information and 
authorization necessary for the RO to 
obtain such records.  

2.  The RO should attempt to obtain a 
copy of the veteran's hospital records 
from Baumholder, Germany, in December 
1967, as well as progress notes from the 
VA Medical Center in Augusta, Georgia, 
for the period from July 2001 to the 
present.  

3.  The RO should also attempt to obtain 
any other pertinent evidence identified 
but not provided by the veteran.  If the 
RO is unable to obtain any pertinent 
evidence identified by the veteran, the 
RO should so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

4.  When the above development has been 
completed, the RO should then schedule 
the veteran for an audiological 
examination to determine the nature and 
etiology of any currently present hearing 
loss disability and/or tinnitus.  The 
claims folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
presence of hearing loss disability for 
VA purposes should be confirmed or ruled 
out.

In addition, based upon the examination 
results, review of the veteran's 
pertinent medical history, and with 
consideration of sound medical 
principles, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that the veteran's 
hearing impairment and/or tinnitus is 
etiologically related to noise exposure 
during his active military service or 
otherwise etiologically related to 
service. 

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
typewritten report.

5.  Thereafter, the RO should undertake 
any other indicated development.

6.  Then, the RO should adjudicate the 
issue of whether new and material 
evidence has been submitted to reopen a 
claim for service connection for a 
ruptured ear drum.  The veteran should 
also be informed of his appellate rights 
with respect to this determination. 

7.  Then, the RO should readjudicate the 
issues on appeal.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until he is otherwise 
notified by the RO but he has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




